Exhibit 10.1

 

Execution Version

 

 

 

 

RHINO RESOURCE PARTNERS LP

 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

 

 

 

--------------------------------------------------------------------------------


 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

This Contribution, Conveyance and Assumption Agreement, dated as of
September 29, 2010 (this “Agreement”), is entered into by and among Rhino
Resource Partners LP, a Delaware limited partnership (the “Partnership”); Rhino
GP LLC (formerly CAM GP LLC), a Delaware limited liability company (“GP”); Rhino
Energy LLC, a Delaware limited liability company (“Operating Company”); Rhino
Energy Holdings LLC, a Delaware limited liability company (“Holdings”); Artis
Investors LLC, a Delaware limited liability company, Solitair LLC, a Delaware
limited liability company, Valentis Investors LLC, a Delaware limited liability
company, Taurus Investors LLC, a Delaware limited liability company, Callidus
Investors LLC, a Delaware limited liability company, Wexford Spectrum Fund,
L.P., a Delaware limited partnership, Wexford Spectrum Fund Liquidating LLC, a
Delaware limited liability company, Wexford Offshore CAM Preferred Corp., a
Delaware corporation, Wexford Offshore CAM Common Corp., a Delaware corporation,
Wexford Partners Investment Co. LLC, a Delaware limited liability company, and
Peter Savitz, an individual (collectively, the “Rhino Owners”); and Wexford
Capital LP, a Delaware limited partnership.  The above-named entities and
individual are sometimes referred to as “Party” and collectively as the
“Parties.”

 

RECITALS

 

WHEREAS, Holdings and GP have formed the Partnership pursuant to the Delaware
Revised Uniform Limited Partnership Act for the purposes set forth in the
Agreement of Limited Partnership of the Partnership dated April 19, 2010 (the
“Original LPA”).

 

WHEREAS, each of the following actions has been taken prior to the date hereof:

 

1.     The Rhino Owners have formed Holdings under the terms of the Delaware
Uniform Limited Liability Company Act (the “Delaware LLC Act”) and own all of
the limited liability company interests in Holdings.

 

2.     The original members of the GP have formed and reinstated GP under the
terms of the Delaware LLC Act to which they committed to contribute $1,000 in
the aggregate in exchange for all of the limited liability company interests in
GP.

 

3.     GP and the Organizational Limited Partner have formed the Partnership to
which GP committed to contribute $20 and the Organizational Limited Partner
committed to contribute  $980 in exchange for a 2.0% general partner interest
and a 98.0% limited partner interest (the “Initial LP Interest”), respectively,
in the Partnership.

 

WHEREAS, pursuant hereto, each of the following actions will occur at the times
specified hereinafter:

 

1.     Each of the Rhino Owners will contribute its respective limited liability
company interest in the Operating Company to Holdings in exchange for limited
liability company interests in Holdings corresponding to such Rhino Owner’s
limited liability company interests in the Operating Company so contributed.

 

--------------------------------------------------------------------------------


 

2.     GP will contribute cash in the amount of $10,373,000 (the “GP
Contribution”) to the Partnership in exchange for the continuation of its prior
2% general partner interest in the Partnership.

 

3.     Holdings will convey its limited liability company interest in the
Operating Company to the Partnership in exchange for (a) Sponsor Subordinated
Units, (b) Sponsor Common Units and (c) the right to receive the Deferred
Issuance and Distribution.

 

4.     The Initial LP Interest held by the Organizational Limited Partner will
be redeemed and the initial capital contributions of GP and the Organizational
Limited Partner shall thereupon be refunded, as the case may be.

 

5.     In connection with the Offering, the public, through the Underwriters,
will contribute cash to the Partnership pursuant to the Underwriting Agreement,
net of the Underwriters’ Discount, in exchange for Common Units.

 

6.     The Partnership will (a) pay expenses incurred in connection with the
Offering, estimated at $3.0 million (excluding the Underwriters’ Discount, but
including an aggregate of $1.0 million of bonuses payable to certain executive
officers upon completion of the Offering), and (b) contribute the remainder of
the proceeds from the Offering (the “Net Proceeds”) and the GP Contribution to
the Operating Company as a capital contribution.

 

7.     The Operating Company will use the Net Proceeds and the GP Contribution
to repay indebtedness outstanding under the Credit Facility.

 

WHEREAS, each of the Parties and the stockholders, members or partners of the
Parties, as the case may be, have taken all corporate, partnership, limited
liability company or other action, as the case may be, required to be taken to
approve the transactions contemplated by this Agreement; and

 

WHEREAS, the Partnership may adjust upward or downward the number of Firm Units
to be offered to the public through the Underwriters.

 

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the Parties hereto hereby agree as
follows:

 

ARTICLE I

 

DEFINITIONS

 

The following defined terms will have the meaning given below:

 

“Common Unit” means a common unit representing a limited partner interest in the
Partnership having the rights set forth in the LP Agreement.

 

2

--------------------------------------------------------------------------------


 

“Credit Facility” means the Credit Agreement by and among CAM Holdings LLC
(n/k/a Rhino Energy LLC), the Guarantors party thereto and the Lenders party
thereto, with PNC Bank, National Association, as administrative agent, PNC
Capital Markets and National City Bank, as joint lead arrangers, and Wachovia
Bank, National Association, Royal Bank of Canada, and Raymond James Bank, FSB,
as co-documentation agents, dated as of August 30, 2006, as amended.

 

“Deferred Issuance and Distribution” has the meaning set forth in the LP
Agreement.

 

“Effective Time” means the date and time with respect to the delivery of the
Firm Units (as defined in the Underwriting Agreement) and payment therefor as
set forth in paragraph 4 of the Underwriting Agreement.

 

“Firm Units” means the Common Units to be sold to the Underwriters pursuant to
the terms of the Underwriting Agreement, but does not include any Option Units.

 

“LP Agreement” means the First Amended and Restated Agreement of Limited
Partnership of the Partnership, substantially in the form attached as Appendix A
to the prospectus constituting Part I of the Registration Statement.

 

“Option Units” means the Common Units that the Partnership will agree to issue
upon exercise of the Over-Allotment Option.

 

“Organizational Limited Partner” has the meaning set forth in the LP Agreement.

 

“Over-Allotment Option” means a number of Common Units equal to 15% of the Firm
Units, which the Partnership will agree to sell to the Underwriters, at their
option, to cover over-allotments in connection with the Offering.

 

“Registration Statement” means the Registration Statement on Form S-1 initially
filed on May 5, 2010 with the Securities and Exchange Commission (Registration
No. 333-166550), as amended.

 

“Sponsor Common Units” means 9,153,000 Common Units, provided that if the
Partnership increases the number of Firm Units, the Sponsor Common Units will be
decreased by a number of Common Units equal to 115% (to accommodate the
corresponding increase in the number of Option Units and Deferred Issuance and
Distribution) of such increase and if the Partnership decreases the number of
Common Units offered to the public through the Underwriters, the Sponsor Common
Units will be increased by a number of Common Units equal to 115% of such
decrease.

 

“Sponsor Subordinated Units” means 12,397,000 Subordinated Units.

 

“Subordinated Unit” means a subordinated unit representing a limited partner
interest in the Partnership having the rights set forth in the LP Agreement.

 

“Underwriters” means the underwriting syndicate listed in the Underwriting
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Underwriters’ Discount” means the Underwriters’ discount as set forth in the
Underwriting Agreement.

 

“Underwriting Agreement” means a firm commitment underwriting agreement to be
entered into among the Partnership, the GP, the Operating Company and the
Underwriters named in the Registration Statement, in substantially the form
attached as Exhibit 1.1 to the Registration Statement.

 

ARTICLE II

 

CONTRIBUTIONS

 

After the execution of the Underwriting Agreement and immediately prior to the
Effective Time, each of the Rhino Owners hereby grants, contributes, bargains,
conveys, assigns, transfers, sets over and delivers to Holdings, its successors
and assigns, for its and their own use forever, all of its limited liability
company interests in the Operating Company in exchange for a pro rata limited
liability company interest in Holdings, and Holdings hereby accepts such limited
liability company interests in the Operating Company (together, the “Holdings
Contribution”) as a contribution to the capital of Holdings.

 

ARTICLE III

 

ADDITIONAL CONTRIBUTIONS AND TRANSACTIONS

 

Concurrently with the Effective Time, the following additional contributions and
transactions shall be completed in the order set forth below.

 

Section 3.1             Execution of LP Agreement.   The Organizational Limited
Partner and GP shall amend and restate the Original LPA by executing the LP
Agreement, with such changes as are necessary to reflect any adjustment to the
number of Firm Units and Option Units as the Partnership may agree with the
Underwriters and such other changes as the Partnership, the GP and the
Organizational Limited Partner may agree.

 

Section 3.2             Contribution of Cash by GP.   GP hereby grants,
contributes, bargains, conveys, assigns, transfers, sets over and delivers the
GP Contribution to the Partnership, its successors and assigns, for its and
their own use forever, and the Partnership hereby accepts the GP Contribution in
exchange for the continuation of GP’s 2% general partner interest in the
Partnership.

 

Section 3.3             Contribution of Interests in the Operating Company by
Holdings.   Holdings hereby grants, contributes, bargains, conveys, assigns,
transfers, sets over and delivers the Holdings Contribution to the Partnership,
its successors and assigns, for its and their own use forever, and the
Partnership hereby accepts the Holdings Contribution in exchange for (a) Sponsor
Common Units, (b) Sponsor Subordinated Units and (c) the right to receive the
Deferred Issuance and Distribution.

 

4

--------------------------------------------------------------------------------


 

Section 3.4             Redemption of Initial LP Interest.  The Initial LP
Interest held by the Organizational Limited Partner shall be redeemed and the
initial capital contributions of GP and the Organizational Limited Partner shall
thereupon be refunded, as the case may be.

 

Section 3.5             Execution of Registration Rights Agreement.  Holdings
and the Partnership shall execute the registration rights agreement, in
substantially the form attached as Exhibit 4.1 to the Registration Statement,
pursuant to which the Partnership shall agree to register with the Securities
and Exchange Commission certain limited partner interests in the Partnership in
accordance with the terms provided therein.

 

Section 3.6             Underwriter Cash Contribution.  The Parties acknowledge
that the Partnership is undertaking the Offering, and the Underwriters will,
pursuant to the Underwriting Agreement, agree to make a capital contribution to
the Partnership of an amount determined pursuant to the terms of the
Underwriting Agreement in exchange for the issuance by the Partnership to the
Underwriters of the Firm Units.

 

Section 3.7             Payment of Expenses and Cash Contribution by the
Partnership.  The Parties acknowledge an intention for (a) the payment by the
Partnership of expenses incurred in connection with the Offering of
approximately $3.0 million (excluding the Underwriters’ Discount) and (b) the
contribution by the Partnership of the Net Proceeds and the GP Contribution to
the Operating Company as a capital contribution, all of which will be used to
repay indebtedness outstanding under the Credit Facility.

 

ARTICLE IV

 

DEFERRED ISSUANCE AND DISTRIBUTION

 

Upon the earlier to occur of the expiration of the Over-Allotment Option period
or the exercise in full of the Over-Allotment Option, the Partnership shall
issue to Holdings a number of additional Common Units that is equal to the
excess, if any, of (a) the total number of Option Units over (b) the aggregate
number of Common Units, if any, actually purchased by and issued to the
Underwriters pursuant to the exercise(s) of the Over-Allotment Option.  Upon
each exercise of the Over-Allotment Option, the Partnership shall distribute to
Holdings an amount of cash equal to the proceeds therefrom net of the
Underwriters’ Discount of each such exercise.

 

ARTICLE V

 

MISCELLANEOUS

 

Section 5.1             Effective Time.  Notwithstanding anything contained in
this Agreement to the contrary, the provisions of Articles II, III and IV and
Section 5.2 shall not be binding or have any effect until the Partnership
executes the Underwriting Agreement, at which time all such provisions shall be
effective and operative without further action by any Party.

 

Section 5.2             Further Assurances.  From time to time, and without any
further consideration, the Parties agree to execute, acknowledge and deliver all
such additional deeds, assignments, bills of sale, conveyances, instruments,
notices, releases, acquittances and other documents, and to do all such other
acts and things, all in accordance with applicable law, as

 

5

--------------------------------------------------------------------------------


 

may be necessary or appropriate (a) more fully to assure that the applicable
Parties own all of the properties, rights, titles, interests, estates, remedies,
powers and privileges granted by this Agreement, or which are intended to be so
granted, (b) more fully and effectively to vest in the applicable Parties and
their respective successors and assigns beneficial and record title to the
interests contributed and assigned by this Agreement or intended to be so and
(c) more fully and effectively carry out the purposes and intent of this
Agreement.

 

Section 5.3             Successors and Assigns.  The Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns.

 

Section 5.4             No Third Party Rights.  The provisions of this Agreement
are intended to bind the Parties as to each other and are not intended to and do
not create rights in any other person or confer upon any other person any
benefits, rights or remedies and no person is or is intended to be a third party
beneficiary of any of the provisions of this Agreement.

 

Section 5.5             Severability.  If any of the provisions of this
Agreement are held by any court of competent jurisdiction to contravene, or to
be invalid under, the laws of any political body having jurisdiction over the
subject matter hereof, such contravention or invalidity shall not invalidate the
entire Agreement.  Instead, this Agreement shall be construed as if it did not
contain the particular provision or provisions held to be invalid, and an
equitable adjustment shall be made and necessary provision added so as to give
effect to the intention of the Parties as expressed in this Agreement at the
time of execution of this Agreement.

 

Section 5.6             Entire Agreement.  This Agreement and the instruments
referenced herein supersede all previous understandings or agreements among the
Parties, whether oral or written, with respect to the subject matter of this
Agreement and such instruments. This Agreement and such instruments contain the
entire understanding of the Parties with respect to the subject matter hereof
and thereof. No understanding, representation, promise or agreement, whether
oral or written, is intended to be or shall be included in or form part of this
Agreement unless it is contained in a written amendment hereto executed by the
Parties after the date of this Agreement.

 

Section 5.7             Amendment or Modification.  This Agreement may be
amended or modified at any time or from time to time only by a written
instrument, specifically stating that such written instrument is intended to
amend or modify this Agreement, signed by each of the Parties.

 

Section 5.8             Applicable Law; Forum, Venue and Jurisdiction.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of New York.

 

(b)           Each of the Parties:

 

(i)            irrevocably agrees that any claims, suits, actions or proceedings
arising out of or relating in any way to this Agreement shall be exclusively
brought in the Court of Chancery of the State of Delaware;

 

6

--------------------------------------------------------------------------------


 

(ii)           irrevocably submits to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware in connection with any such claim, suit,
action or proceeding;

 

(iii)          agrees not to, and waives any right to, assert in any such claim,
suit, action or proceeding that (A) it is not personally subject to the
jurisdiction of the Court of Chancery of the State of Delaware or of any other
court to which proceedings in the Court of Chancery of the State of Delaware may
be appealed, (B) such claim, suit, action or proceeding is brought in an
inconvenient forum or (C) the venue of such claim, suit, action or proceeding is
improper;

 

(iv)          expressly waives any requirement for the posting of a bond by a
party bringing such claim, suit, action or proceeding; and

 

(v)           consents to process being served in any such claim, suit, action
or proceeding by mailing, certified mail, return receipt requested, a copy
thereof to such party at the address in effect for notices hereunder, and agrees
that such services shall constitute good and sufficient service of process and
notice thereof; provided, nothing in clause (v) hereof shall affect or limit any
right to serve process in any other manner permitted by law.

 

Section 5.9             Headings.  All Article and Section headings in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any of the provisions hereof. All references
herein to Articles and Sections shall, unless the context requires a different
construction, be deemed to be references to the Articles and Sections of this
Agreement. The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole,
and not to any particular provision of this Agreement. All personal pronouns
used in this Agreement, whether used in the masculine, feminine or neuter
gender, shall include all other genders, and the singular shall include the
plural and vice versa. The use herein of the word “including” following any
general statement, term or matter shall not be construed to limit such
statement, term or matter to the specific items or matters set forth immediately
following such word or to similar items or matters, whether or not non-limiting
language (such as “without limitation”, “but not limited to”, or words of
similar import) is used with reference thereto, but rather shall be deemed to
refer to all other items or matters that could reasonably fall within the
broadest possible scope of such general statement, term or matter.

 

Section 5.10           Counterparts.  This Agreement may be executed in any
number of counterparts with the same effect as if all Parties had signed the
same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.  The delivery of an executed counterpart
copy of this Agreement by facsimile or electronic transmission in PDF format
shall be deemed to be the equivalent of delivery of the originally executed copy
thereof.

 

Section 5.11           Deed; Bill of Sale; Assignment.  To the extent required
and permitted by applicable law, this Agreement shall also constitute a “deed,”
“bill of sale” or “assignment” of the assets and interests referenced herein.

 

7

--------------------------------------------------------------------------------


 

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------

 

 


 

IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties as of
the date first written above.

 

 

RHINO RESOURCE PARTNERS LP

 

 

 

By: Rhino GP LLC, its general partner

 

 

 

 

 

By:

/s/ David G. Zatezalo

 

 

David G. Zatezalo

 

 

President and Chief Executive Officer

 

 

 

 

 

RHINO GP LLC

 

 

 

 

 

By:

s/ David G. Zatezalo

 

 

David G. Zatezalo

 

 

President and Chief Executive Officer

 

 

 

 

 

RHINO ENERGY LLC

 

 

 

By:

Wexford Capital LP, its Manager

 

 

By: Wexford GP LLC, its General Partner

 

 

 

 

 

 

By:

/s/ Arthur H. Amron

 

 

 

Arthur H. Amron

 

 

 

Vice President and Assistant Secretary

 

 

 

 

 

RHINO ENERGY HOLDINGS LLC

 

 

 

 

 

By:

/s/ Arthur H. Amron

 

 

Arthur H. Amron

 

 

Vice President and Assistant Secretary

 

SIGNATURE PAGE

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ARTIS INVESTORS LLC

 

 

 

 

 

By:

/s/ Arthur H. Amron

 

 

Arthur H. Amron

 

 

Vice President and Assistant Secretary

 

 

 

 

 

 

 

SOLITAIR LLC

 

 

 

 

 

 

 

By:

/s/ Arthur H. Amron

 

 

Arthur H. Amron

 

 

Vice President and Assistant Secretary

 

 

 

 

 

 

 

VALENTIS INVESTORS LLC

 

 

 

 

 

 

 

By:

/s/ Arthur H. Amron

 

 

Arthur H. Amron

 

 

Vice President and Assistant Secretary

 

 

 

 

 

 

 

TAURUS INVESTORS LLC

 

 

 

 

 

 

 

By:

/s/ Arthur H. Amron

 

 

Arthur H. Amron

 

 

Vice President and Assistant Secretary

 

 

 

 

 

 

 

CALLIDUS INVESTORS LLC

 

 

 

 

 

 

 

By:

/s/ Arthur H. Amron

 

 

Arthur H. Amron

 

 

Vice President and Assistant Secretary

 

SIGNATURE PAGE

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WEXFORD SPECTRUM FUND, L.P.

 

 

 

By:

Wexford Spectrum Advisors, L.P.

 

 

its General Partner

 

 

 

 

 

By:

Wexford Spectrum Advisors GP LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Arthur H. Amron

 

 

 

Arthur H. Amron

 

 

 

Vice President and Assistant Secretary

 

 

 

 

 

 

 

WEXFORD SPECTRUM FUND LIQUIDATING LLC

 

 

 

 

 

By:

/s/ Arthur H. Amron

 

 

Arthur H. Amron

 

 

Vice President and Assistant Secretary

 

 

 

 

 

 

 

WEXFORD OFFSHORE CAM PREFERRED CORP.

 

 

 

 

 

By:

/s/ Arthur H. Amron

 

 

Arthur H. Amron

 

 

Vice President and Assistant Secretary

 

 

 

 

 

 

 

WEXFORD OFFSHORE CAM COMMON CORP.

 

 

 

 

 

By:

/s/ Arthur H. Amron

 

 

Arthur H. Amron

 

 

Vice President and Assistant Secretary

 

SIGNATURE PAGE

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

 

WEXFORD PARTNERS INVESTMENT CO. LLC

 

 

 

 

 

By:

/s/ Arthur H. Amron

 

 

Arthur H. Amron

 

 

Vice President and Assistant Secretary

 

 

 

 

 

 

 

PETER SAVITZ

 

 

 

 

 

 

 

/s/ Peter Savitz

 

 

 

 

 

 

 

WEXFORD CAPITAL LP

 

 

 

By:

Wexford GP LLC, its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Arthur H. Amron

 

 

 

Arthur H. Amron

 

 

 

Vice President and Assistant Secretary

 

SIGNATURE PAGE

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

--------------------------------------------------------------------------------

 